                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION


UNITED STATES OF AMERICA                 )
                                         )
                                         )
v.                                       )       Case No. 1:19-CR 00022
                                         )
                                         )
WAQAR UL-HASSAN                          )



                DEFENDANT’S SENTENCING MEMORANDUM


     Waqar Ul-Hassan is before the court for sentencing following his

pleas of guilty to two counts of making a false statement to the FBI, in

violation of 18 USC Section 1001(a)(2). The maximum penalty for each

count is 5 years. There is no minimum penalty.

     The sentencing guidelines range, at this writing, is in dispute. The

probation officer has determined that the guidelines range is 120

months, having concluded that the enhancement for committing an

offense that involved or was intended to promote a federal crime of

terrorism applies.       This enhancement dramatically affects the

guidelines range—increasing the offense level to level 32 and mandating

an increase in the criminal history category to category VI. Absent this




Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 1 of 11 Pageid#: 127
enhancement (which both Mr. Ul-Hassan and the United States believe

does not apply), 1 the guidelines range is 0 to 6 months—based on a total

offense level of 4 (after acceptance of responsibility credit) and criminal

history category I.

       The parties have agreed that an appropriate sentence is probation

for five years. Mr. Ul-Hassan submits this memorandum in support of

his request that this Court approve the plea agreement and impose the

agreed upon sentence of probation for five years. 2

Background and Offense Conduct

      Waqar Ul-Hassan is 35 years old. He was born in Dinga, Pakistan, a

city in northern Pakistan, near Kashmir—a territory claimed by both

Pakistan and India and presently governed by India.

       Waqar’s father was an officer in the Pakistan Army. He retired on

a modest pension when Waqar was a young boy. Eager to make a better

life for himself and his family, Waqar’s father applied for admission to

the United States under the Diversity Immigration Visa program (green


1
 The probation officer also assessed an enhancement of 8 points under USSG Section
2B1.1(b)(14)(B) which allows for such where the offense involved misappropriation of
a trade secret. The parties also have objected to application of this enhancement
which only matters if the terrorism enhancement does not apply as the
terrorism enhancement overrides the trade secrets enhancement.
2
    Mr. Ul-Hassan was in custody from April 30, 2019 until his release on pre-trial

                                     2
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 2 of 11 Pageid#: 128
card lottery) in 1994 and was selected. He emigrated to the United

States and worked as a cab driver in New York City for several years

until he was able to bring his family (wife and three children) to the

United States in 1999.

     Waqar was 14 years old when he came to the United States. He

attended school in Brooklyn, New York, but dropped out while in the

11th grade. He worked at a pizza shop, a deli shop and as a cab driver in

New York City. He became a naturalized U.S. citizen in 2001.

     Waqar’s father died in 2006 at age 63—leaving a wife and four

children—three adult children and one minor boy.

     In 2011, the family moved to Abingdon, Virginia in the following

circumstances: Waqar’s brother-in-law, Abdul Qudoos (married to

Waqar’s sister, Saadia Hassan) had a friend in Abingdon, Mohammed

Qasim, who owned a convenience store/gas station in Glade Spring,

Virginia.   Mr. Qasim offered Abdul a job working at the store as a

cashier.    Abdul accepted and he and Saadia moved to Abingdon—

followed shortly thereafter by the rest of the family. All (excepting the

mother and youngest child), worked at the convenience store and later



release on June 18, 2019.


                                     3
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 3 of 11 Pageid#: 129
worked for Abdul who himself acquired three stores—a Sunoco station

in Bristol, Tennessee, a Country Mart in Russell County and Buddy’s

Gas N Go in Whitewood, Virginia. As Waqar and his oldest brother,

Najam, describe him, Abdul is a hard-working, ambitious man.              He

worked and still works 16-hour days, saves his money and was able to

get credit lines making it possible to purchase these stores.

     Waqar’s troubles began when he met a local woman named

            in 2014. Waqar was working as a cashier at a gas station in

Chilhowie owned by Mr. Qasim.                        frequently came to the

store. In Waqar’s words, she “wanted to know about Islam” and was

fascinated by terrorists. She spoke of wanting to travel to Syria and

Afghanistan and supporting terrorist activity. The two became involved

romantically and communicated frequently by way of social media. In

various exchanges,                     spoke of her interest in supporting

terrorism, and Waqar joined in—having never actually engaged in any

terrorist activity but wanting to stoke the relationship.

   Though not clear from the materials provided in discovery, these

exchanges with                    coupled with Waqar’s visits to Pakistan

where Waqar’s family had a small house (maintained by his aunt)



                                     4
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 4 of 11 Pageid#: 130
evidently led to Waqar’s name being placed on the no-fly list. Waqar

first learned of this in April, 2015. He was in Pakistan at the time,

attempting to return to the United States. He met with FBI agents in

Islamabad, Pakistan who were interested in his communication with

                 and his travels to Pakistan. Waqar explained that his

family still had a house in Pakistan and that he had a daughter there by

way of a previous marriage and had a current wife in Pakistan,

Maryam. He admitted having a relationship with                            but

denied    supporting    terrorists   or   sending    money     to   terrorist

organizations. He was permitted to return to the United States.

     By the time Waqar returned to Abingdon, in summer 2015, his

relationship with                    had ended, but the FBI investigation

into whether Waqar had terrorist ties had not. Between July, 2015 and

March, 2016, Waqar had extensive contact with the FBI. He met with

agents multiple times—in Abingdon, in Roanoke, and in Charlottesville,

and he had multiple telephonic contacts (dozens) with agents.             All

meetings and contacts were voluntary—many initiated by Waqar.

Waqar never invoked his rights (despite being given Miranda warnings)

and never requested counsel. He was still on the no-fly list and wanted



                                     5
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 5 of 11 Pageid#: 131
to travel to Pakistan to see his wife. The FBI, for its part, was pursuing

its investigation.

     The charges against Waqar stem from interviews occurring on May

20, 2015 (Count 1) and on October 16, 2015 (Count 2). In the May

interview, Waqar denied supporting any terrorist groups and denied

knowing any members of a terrorist group. In the October interview,

Waqar denied trying to send money to Syria for ISIS and denied asking

                 about such.

     On November 18, 2015, Waqar met with agents in Charlottesville.

He admitted that he had not told the truth in the above interviews.

Specifically, he told FBI agents that for very brief periods in 2013 and

2014 he had contact with Jaish-e-Mohammed (JeM), a foreign terrorist

organization committed to reuniting Kashmir with Pakistan. He

admitted that he had traveled with members of the group for a few

days, had collected money for the group, had distributed recruiting

posters for the group and had spoken of jihad 3 with members of the

group. He also told agents that he was serious when he spoke with

             of sending money ($175.00) to ISIS but he did not carry


3
   Jihad is an Arabic word that means “striving or struggling.”
https://en.wikipedia.org/wiki/Jihad. The term does not connote armed struggle or

                                     6
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 6 of 11 Pageid#: 132
through as he could not find a way to do so.

     Waqar expressed remorse for not telling the truth and made clear

that he did not presently support terrorism, that he never engaged in

any terrorist acts, and had no intention of ever doing so. He maintained

contact with the FBI following his admissions, hoping to be allowed to

travel to Pakistan to be with his wife. He was not arrested and not

charged.

     Eventually,      Waqar   was   permitted    to   travel   to   Pakistan.

Accompanied by FBI agents as far as Dubai, he departed the United

States on March 29, 2016 and arrived in Pakistan that day.               His

agreement with the agents was clear:         if he returned to the United

States, he would be charged.

     Waqar reunited with his wife who gave birth to their daughter in

2017. Waqar made a living in Pakistan by selling grocery items from a

stall in the local outdoor market. He had no contact with JeM or any

other terrorist organization.

     In December, 2018, Waqar’s daughter died of kidney failure

associated with leukemia.



terrorist activity.

                                     7
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 7 of 11 Pageid#: 133
     Missing his family in Abingdon, distraught over his daughter’s

death, and hoping to bring his wife to the United States, Waqar decided

to return to the United States.           He consulted with U.S. embassy

personnel and was reminded explicitly that if he returned, he would be

arrested and charged.       He decided, nonetheless, to return and he

advised embassy personnel of his travel plans. Waqar arrived at the

Charlotte airport on April 30, 2019 and was immediately arrested upon

departing the aircraft.

     In Waqar’s words: “I knew this would happen. I knew I had to

straighten this out, and I have to make account for what I did.” His

brother, Najam, states similarly: “I told Waqar that he had to return

and face this. This is family honor.”

     Mr.   Ul-Hassan      has   pleaded    guilty   and   has   accepted   full

responsibility for his offenses. As noted, he has been on pretrial release

since June 18, 2019 and by all reports has fully complied with the terms

of release.

Characteristics of the Defendant

      Waqar is 35 years old. He is married and has one five-year-old

daughter by a previous marriage. His wife, his ex-wife and his daughter



                                     8
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 8 of 11 Pageid#: 134
all live in Pakistan. Waqar lives with his sister, Saadia, his mother, his

brother-in-law and his niece in Abingdon. He works for his brother-in-

law at the brother-in-law’s convenience store in Bristol, Tennessee.

     Waqar has no criminal history whatsoever. He is a citizen of both

the United States and Pakistan and has family in both countries. His

mother and siblings all live in the United States; his wife, child and

other relatives live in Pakistan. His family still owns a modest home in

Pakistan which is looked after by his aunt (father’s sister). Waqar’s

siblings, except his youngest brother, all live in the Abingdon area. His

youngest brother, Haseeb, lives in Brooklyn, New York where he

attends college.

     As for the future, Waqar states that he would like to bring his wife

to the United States and is hoping that he will be permitted to do so

after this case is concluded.     He states unequivocally that he would

never engage in a violent act and that he will never support a terrorist

organization even in its charitable activities—what attracted Waqar to

JeM initially.

Avoiding Unwarranted Sentence Disparity

       Those with offense levels and criminal histories similar to Mr. Ul-



                                     9
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 9 of 11 Pageid#: 135
 Hassan properly face a guidelines range of 0 to 6 months. Waqar has

 served almost two months in jail. There is no co-defendant in the case—

 though we do note that                    (according to materials provided

 in discovery) admitted communicating online with persons expressing

 support for terrorists but was never charged.

 Conclusion

        Waqar Ul-Hassan, who had no criminal history (not even a traffic

 ticket), made the biggest mistake of his life in not telling the truth to

 the FBI. He knew that he would be held to account for lying, and he has

 accepted responsibility for his offense. We submit that a sentence of

 probation as provided for in the plea agreement is a fair and reasonable

 sentence—one that is “sufficient but not greater than necessary” under

 18 USC Section 3553.        It strikes the appropriate balance between

 punishment and deterrence and the mitigating aspects of this case,

 including, most prominently, Waqar’s full acceptance of responsibility

 and his sincere commitment to resolving his violation of the law.




                                      10
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 10 of 11 Pageid#: 136
                                          Respectfully Submitted,

                                          WAQAR UL-HASSAN
                                          By Counsel

 s/Randy V. Cargill
 Assistant Federal Public Defender
 Office of the Federal Public Defender
       for the Western District of Virginia
      st
 210 1 Street, Suite 400
 Roanoke, VA 24011
 (540) 777-0880


                              CERTIFICATE OF SERVICE
        I hereby certify that a true copy of the foregoing document was electronically
 filed with the Clerk of Court and will be forwarded using the CM/ECF system to
 Assistant United States Attorney Christopher Kavanaugh, counsel for the United
 States this 15th day of October, 2019.
                                                             s/Randy Cargill




                                      11
Case 1:19-cr-00022-JPJ-PMS Document 39 Filed 10/15/19 Page 11 of 11 Pageid#: 137
